       Case 4:20-cv-01238-DPM Document 13 Filed 02/02/21 Page 1 of 3



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

THELMA WILLIAMS                                              PLAINTIFF
#09289.20

v.                      No. 4:20-cv-1238-DPM

MUSSIOIQ, Sergeant, Pulaski
County Jail; MUNNS, Nurse,
Pulaski County Jail; COMPTON,
Nurse, Pulaski County Jail; ATWOOD,
Lieutenant 1900, Pulaski County Jail;
NEWBURN, Sergeant, Pulaski County
Jail; BANKS, Classification Office,
Pulaski County Jail; ALLEN, Nurse,
Pulaski County Jail; and YOUNG,
Nurse, Pulaski County Jail                               DEFENDANTS

                               ORDER
     1. The Court withdraws the reference.
     2. Williams hasn't paid the filing and administrative fees in this
case; and his motion to proceed in forma pauperis is futile because he is
a three-striker. Before filing this lawsuit, he'd had at least three cases
dismissed for failing to state a claim. E.g., Williams v. Gibson, No. 5:07-
cv-178-SWW; Williams v. Bennett, No. 5:07-cv-179-JMM; and Williams
v. White, No. 5:10-cv-361-BSM.          Further, Williams' s complaint,
amended complaint, and supplement don't show that he's currently in
imminent danger of serious physical injury. Doc. 2, 4 & 5; 28 U.S.C.
       Case 4:20-cv-01238-DPM Document 13 Filed 02/02/21 Page 2 of 3



§ 1915(g).      Williams does claim that he suffered unnecessarily in
connection with a bad tooth; but he acknowledges that the tooth was
pulled on 27 October 2020, less than two weeks after this action was
filed. Doc. 5 at 10. Because the risk of imminent danger has ended,
Williams may not proceed in forma pauperis. Doc. 31 in McAlphin v.
McConnell, E.D. Ark. No. 5:19-cv-361-DPM. His motion, Doc. 3, is
denied.
     3. Williams's motion to amend, Doc. 11, is denied. The events
described in the proposed amendment occurred after Williams' s
complaint was filed in October.           Williams must exhaust his
administrative remedies before he can file a lawsuit about those new
events. Johnson v. Jones, 340 F.3d 624,627 (8th Cir. 2003).
     4. Williams's motion for copies, Doc. 6, is granted. As best the
court can tell, Williams is requesting copies of his 9 November 2020
amended complaint and supplement, Doc. 4 & 5. The Court directs the
Clerk to send Williams copies of those papers with this Order.
     5. Williams' s complaint will be dismissed without prejudice. His
motions for summary judgment, Doc. 7-10 & 12, are denied without
prejudice as moot. If Williams wants to pursue this case, then he must
pay the $400 filing and administrative fees and file a motion to reopen
by 4 March 2021. An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).
 Case 4:20-cv-01238-DPM Document 13 Filed 02/02/21 Page 3 of 3



So Ordered.

                                                  I
                            D.P. Marshall Jr.
                            United States District Judge

                                'J... ?r)nvtM y ~o J.. I
                                            I
